DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 08 September 2021.
This Application is also subject to a Terminal Disclaimer filed and approved 14 September 2021.
Claims 1, 11, 24 and 27 have been amended.
No claims have been canceled.
Claims 1-27 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Statement of Reasons for Allowance
Best U.S. References:  Mink et al. US 7,121,430 B2 (“Mink”), in combination with Swann  US Patent 4,656,600 A,  Haaser et al. US Patent 5,938,080 A (”Haaser”), Mault  US Patent Application 2002/0124017 A1 and Yauk et al. US Patent 5,153,825 A (“Yauk”) which teach a system and method for mixing printing inks and other fluids.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  The Examiner is in agreement with Applicant’s argument that “Mink, AAPA, Swann, and Haaser (as well as the other cited references), either alone or in combination, fail to teach or suggest the claim elements of: (1) “a 

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687